 18-52471-rbk Doc#25 Filed 02/20/19 Entered 02/20/19 16:13:46 Main Document Pg 1 of
                                         32


                           IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE WESTERN DISTRICT OF TEXAS
                                    SAN ANTONIO DIVISION

    IN RE:                                   §       CASE NO.   18-52471-RBK
    ALAMO GRADING, LLC,                      §
    DEBTOR(S)                                §       CHAPTER    11


             ALAMO GRADING, LLC’S PLAN OF REORGANIZATION COVERSHEET




DGG\JSW\ALAMO-GRA\REORGAN-PLAN
 18-52471-rbk Doc#25 Filed 02/20/19 Entered 02/20/19 16:13:46 Main Document Pg 2 of
                                         32


    INDEX

    Article I - Definitions.. . . . . . . . . . . . . . . .               .   .   .   .   .   .   .   .   .   .   .   .    4
          1.01 Administrative Claim. . . . . . . . . . . .                .   .   .   .   .   .   .   .   .   .   .   .    4
          1.02 Allowed Claim or Interest. . . . . . . . .                 .   .   .   .   .   .   .   .   .   .   .   .    4
          1.03 Allowed Secured Claim(s). . . . . . . . . .                .   .   .   .   .   .   .   .   .   .   .   .    5
          1.04 Allowed Unsecured Claim(s). . . . . . . . .                .   .   .   .   .   .   .   .   .   .   .   .    5
          1.05 Bankruptcy Code or “Code”. . . . . . . . .                 .   .   .   .   .   .   .   .   .   .   .   .    6
          1.06 Bar Date. . . . . . . . . . . . . . . . . .                .   .   .   .   .   .   .   .   .   .   .   .    6
          1.07 Claim(s). . . . . . . . . . . . . . . . . .                .   .   .   .   .   .   .   .   .   .   .   .    7
          1.08 Class of Classification. . . . . . . . . .                 .   .   .   .   .   .   .   .   .   .   .   .    7
          1.09 Code. . . . . . . . . . . . . . . . . . . .                .   .   .   .   .   .   .   .   .   .   .   .    7
          1.10 UVALDE CREDIT COMPANY. . . . . . . . . . .                 .   .   .   .   .   .   .   .   .   .   .   .    7
          1.11 Confirmation. . . . . . . . . . . . . . . .                .   .   .   .   .   .   .   .   .   .   .   .    7
          1.12 Confirmation Date. . . . . . . . . . . . .                 .   .   .   .   .   .   .   .   .   .   .   .    7
          1.13 Court. . . . . . . . . . . . . . . . . . .                 .   .   .   .   .   .   .   .   .   .   .   .    8
          1.14 Creditor(s). . . . . . . . . . . . . . . .                 .   .   .   .   .   .   .   .   .   .   .   .    8
          1.15 Debtor. . . . . . . . . . . . . . . . . . .                .   .   .   .   .   .   .   .   .   .   .   .    8
          1.16 Distribution Date. . . . . . . . . . . . .                 .   .   .   .   .   .   .   .   .   .   .   .    8
          1.17 Effective Date. . . . . . . . . . . . . . .                .   .   .   .   .   .   .   .   .   .   .   .    8
          1.18 Estate. . . . . . . . . . . . . . . . . . .                .   .   .   .   .   .   .   .   .   .   .   .    8
          1.19 Executory Contract(s). . . . . . . . . . .                 .   .   .   .   .   .   .   .   .   .   .   .    8
          1.20 Exhibits. . . . . . . . . . . . . . . . . .                .   .   .   .   .   .   .   .   .   .   .   .    8
          1.21 Final Order or Final Judgment. . . . . . .                 .   .   .   .   .   .   .   .   .   .   .   .    9
          1.22 Initial Distribution Date. . . . . . . . .                 .   .   .   .   .   .   .   .   .   .   .   .    9
          1.23 Judgment Creditor(s) or Judgment Claim(s).                 .   .   .   .   .   .   .   .   .   .   .   .    9
          1.24 Order Confirming the Plan. . . . . . . . .                 .   .   .   .   .   .   .   .   .   .   .   .    9
          1.25 Penalty and Interest. . . . . . . . . . . .                .   .   .   .   .   .   .   .   .   .   .       10
          1.26 Petition. . . . . . . . . . . . . . . . . .                .   .   .   .   .   .   .   .   .   .   .       10
          1.27 Petition Date. . . . . . . . . . . . . . .                 .   .   .   .   .   .   .   .   .   .   .       10
          1.28 Plan. . . . . . . . . . . . . . . . . . . .                .   .   .   .   .   .   .   .   .   .   .       10
          1.29 Priority Claim. . . . . . . . . . . . . . .                .   .   .   .   .   .   .   .   .   .   .       10
          1.30 Pro Rata or Pro Rata Share. . . . . . . . .                .   .   .   .   .   .   .   .   .   .   .       10
          1.31 Professional Fees. . . . . . . . . . . . .                 .   .   .   .   .   .   .   .   .   .   .       11
          1.32 Revested Debtor. . . . . . . . . . . . . .                 .   .   .   .   .   .   .   .   .   .   .       11
          1.33 Rejection Claim. . . . . . . . . . . . . .                 .   .   .   .   .   .   .   .   .   .   .       11
          1.34 Secured Claim. . . . . . . . . . . . . . .                 .   .   .   .   .   .   .   .   .   .   .       11
          1.35 Secured Creditor(s). . . . . . . . . . . .                 .   .   .   .   .   .   .   .   .   .   .       11
          1.36 Settled Claim(s), Settlement(s) or Settle.                 .   .   .   .   .   .   .   .   .   .   .       12
          1.37 Tax Claim. . . . . . . . . . . . . . . . .                 .   .   .   .   .   .   .   .   .   .   .       12
          1.38 Unsecured Claim. . . . . . . . . . . . . .                 .   .   .   .   .   .   .   .   .   .   .       12
          1.39 Unsecured Creditor(s). . . . . . . . . . .                 .   .   .   .   .   .   .   .   .   .   .       12
    Article II-Certain General Terms and Conditions.. . . .               .   .   .   .   .   .   .   .   .   .   .       12
          2.01 Satisfaction of all Claims. . . . . . . . .                .   .   .   .   .   .   .   .   .   .   .       13
          2.02 Securities Laws. . . . . . . . . . . . . .                 .   .   .   .   .   .   .   .   .   .   .       13
          2.03 Disbursing Agent. . . . . . . . . . . . . .                .   .   .   .   .   .   .   .   .   .   .       13
          2.04 Time for Filing Claims. . . . . . . . . . .                .   .   .   .   .   .   .   .   .   .   .       13
          2.05 Modification to the Plan. . . . . . . . . .                .   .   .   .   .   .   .   .   .   .   .       15
          2.06 Valuation of Secured Claims. . . . . . . .                 .   .   .   .   .   .   .   .   .   .   .       15

    Article III     - Division of   Creditors   in the Classes.   .   .   .   .   .   .   .   .   .   .   .   .   .       16
          3.01      Class 1. . .    . . . . .   . . . . . . . .   .   .   .   .   .   .   .   .   .   .   .   .   .       16
          3.02      Class 2. . .    . . . . .   . . . . . . . .   .   .   .   .   .   .   .   .   .   .   .   .   .       16
          3.03      Class 3. . .    . . . . .   . . . . . . . .   .   .   .   .   .   .   .   .   .   .   .   .   .       17
          3.04      Class 4. . .    . . . . .   . . . . . . . .   .   .   .   .   .   .   .   .   .   .   .   .   .       17
          3.05      Class 5. . .    . . . . .   . . . . . . . .   .   .   .   .   .   .   .   .   .   .   .   .   .       17




DGG\JSW\ALAMO-GRA\REORGAN-PLAN                      2
 18-52471-rbk Doc#25 Filed 02/20/19 Entered 02/20/19 16:13:46 Main Document Pg 3 of
                                         32


    Article IV. . .      . .     . . . . . . . . . . . . . . . . . .   . . . .   .   .   .   .   .   .   .   19
    4.01 Provision       for     Dealing with Administrative Expense   Claims.   .   .   .   .   .   .   .   19
    Article V . . .      . .     . . . . . . . . . . . . . . . . . .   . . . .   .   .   .   .   .   .   .   19
    5.01 Provision       for     Treatment of Classes of Creditors.    . . . .   .   .   .   .   .   .   .   20
          Class 1.       . .     . . . . . . . . . . . . . . . . . .   . . . .   .   .   .   .   .   .   .   21
          Class 2.       . .     . . . . . . . . . . . . . . . . . .   . . . .   .   .   .   .   .   .   .   21
          Class 3.       . .     . . . . . . . . . . . . . . . . . .   . . . .   .   .   .   .   .   .   .   22
          Class 4.       . .     . . . . . . . . . . . . . . . . . .   . . . .   .   .   .   .   .   .   .   22
          Class 5.       . .     . . . . . . . . . . . . . . . . . .   . . . .   .   .   .   .   .   .   .   22

    Article VI - Means for Execution of the Plan. . . . . . . . . . . . . . . . . 23
          6.01 Distribution Under the Plan. . . . . . . . . . . . . . . . . . . 23
          6.01.01       Manner of Cash Payments. . . . . . . . . . . . . . . . . . 23
          6.02 Cramdown. . . . . . . . . . . . . . . . . . . . . . . . . . . . . 23
          6.03 Unclaimed Distributions. . . . . . . . . . . . . . . . . . . . . 24
          6.04 Documentation. . . . . . . . . . . . . . . . . . . . . . . . . . 24
          6.05 Funding of Plan. . . . . . . . . . . . . . . . . . . . . . . . . 24
          6.06 Controversy Concerning Impairment. . . . . . . . . . . . . . . . 24
    Article VII - Executory Contracts and Unexpired Leases. . . . . . . . . . . . 25
    Article VIII --Effect of Confirmation, Release and Binding Effect. . . . . . . 25
    Article -IX Procedures for Resolving Disputed Claims and Interests and Disputed
                 Claims Reserve. . . . . . . . . . . . . . . . . . . . . . . . . . 27
    Article X - Retention of Jurisdiction. . . . . . . . . . . . . . . . . . . . 29
    Article XI -        Notices. . . . . . . . . . . . . . . . . . . . . . . . . . 31
    Article XII -       Discharge of Debtor. . . . . . . . . . . . . . . . . . . . 31
    Article XIII -      Final Decree. . . . . . . . . . . . . . . . . . . . . . . . 31
    Article XIV -       Payment to the United States Trustee. . . . . . . . . . . . 31
    Article XV -        Post-Petition Reports and Payments to the United States Trustee
                        . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 32
    Article XVI -       Vesting of Property of the Estate. . . . . . . . . . . . . 32




DGG\JSW\ALAMO-GRA\REORGAN-PLAN                      3
 18-52471-rbk Doc#25 Filed 02/20/19 Entered 02/20/19 16:13:46 Main Document Pg 4 of
                                         32


                           IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE WESTERN DISTRICT OF TEXAS
                                    SAN ANTONIO DIVISION

    IN RE:                                              §               CASE NO.      18-52471-RBK
    ALAMO GRADING, LLC,                                 §
    DEBTOR(S)                                           §               CHAPTER       11

                    PLAN OF REORGANIZATION FOR ALAMO GRADING, LLC

            ALAMO        GRADING,         LLC     proposes          the        following      Plan    of

    Reorganization pursuant to the provisions of Chapter 11 of the

    Bankruptcy          Code      and     Rule     2015(b)         of    the     Federal     Rules    of

    Bankruptcy Procedure:

                                                 ARTICLE I

                                                Definitions

            For     the       purposes      of     this      Plan        of    Reorganization,        the

    following         terms       shall     have     the      following           meanings,       equally

    applicable to the singular and plural forms or the gender of the

    terms defined, unless the context clearly requires otherwise.

    These      terms       shall     be    designated,             where       such   definition      is

    applicable, with capital letters and those definitions shall be

    enforceable          as      terms    of     this       Plan    in        conjunction     with   the

    respective matters to which they reference or define:

            1.01.             Administrative Claim:                means a request for payment

    of an administrative expense in the case under §503(b) that, if

    allowable, would be entitled to priority under §507(a)(1).

            1.02.             Allowed      Claim    or       Interest:            means     any    claim

    against, or interest in, the Debtor’s, proof of which was filed on


DGG\JSW\ALAMO-GRA\REORGAN-PLAN                          4
 18-52471-rbk Doc#25 Filed 02/20/19 Entered 02/20/19 16:13:46 Main Document Pg 5 of
                                         32


    or before the Bar Date or pursuant to 2.04.02 herein or, if no

    proof of claim or interest has been filed, a claim or interest

    that      was     scheduled     by    the     Debtor   on    the    Debtor’s    original

    schedules filed on or about the petition date as liquidated in

    amount       and     not     disputed    or    contingent     or     disputed    in   the

    disclosure statement or this plan and, in either case, a claim or

    interest as to which no objection has been filed or will be filed;

    or if subject to an objection or other proceeding considered by

    the Court, a claim or interest that has been determined by Final

    Order of the Court.

            1.03.            Allowed Secured Claim(s):           means an Allowed Claim

    which is secured by a valid, duly perfected voluntary lien on

    (whether voluntary or involuntary), or a security interest in,

    property in which the Debtor have an interest (including property

    of the estate), or which is subject to setoff under Bankruptcy

    Code §553, to the extent of the lesser of:                    (i) the value of such

    property securing the Allowed Secured Claim; or (ii) the amount of

    such Allowed Claim which is secured, as the case may be, including

    any election made pursuant to §1111 of the Bankruptcy Code.

            1.04.            Allowed     Unsecured     Claims:         means   an   Unsecured

    Claim against Debtor:                (a) for which a proof of claim has been

    timely filed with the court by the claims bar date, or, with leave

    of Court and without objection by any party in interest, late

    filed, and as to which neither Debtor nor any party in interest


DGG\JSW\ALAMO-GRA\REORGAN-PLAN                     5
 18-52471-rbk Doc#25 Filed 02/20/19 Entered 02/20/19 16:13:46 Main Document Pg 6 of
                                         32


    files an objection or as to which the claim is allowed by Final

    Order of the court, or (b) scheduled in the list of creditors, as

    may be amended, prepared and filed with the Court pursuant to Rule

    1007(b) and not listed as disputed, contingent or unliquidated as

    to amount, and as to which no objection to the allowance thereof

    has been interposed pursuant to the terms of this Plan, or as to

    which any such objection has been determined by an order or

    judgment which               is   no   longer   subject   to   appeal    or   certiorari

    proceeding and as to which no appeal or certiorari proceeding is

    pending.          This category includes all claims deemed unsecured

    pursuant to §506(a) of the Bankruptcy Code.

            1.05.            Bankruptcy Code or “Code”:            means Title 11, U.S.C.

    §101 et seq., the statute of the United States, in effect on the

    petition date, and all amendments thereto and in effect on or

    before the confirmation date, or thereafter only if specifically

    provided retroactive by any such amendment and only to the extent

    such amendment may be valid and constitutional, and does not

    materially         and       adversely    affect    the   interest      of   the   Debtor,

    creditors or any other party in interest.

            1.06.            Bar      Date:     means    February     19,    2019      for   all

    creditors except a governmental, being the date that was fixed by

    the Court for filing claims in both Chapter 11 proceedings which

    are the subject of this Plan pursuant to BANKR. R. P. 3003(b);

    provided, however, if the Court extends the time for filing any


DGG\JSW\ALAMO-GRA\REORGAN-PLAN                      6
 18-52471-rbk Doc#25 Filed 02/20/19 Entered 02/20/19 16:13:46 Main Document Pg 7 of
                                         32


    given claim, the date so set shall be the Bar Date with respect to

    that claim, but only with respect to such claim.

            1.07.            Claim(s):        means a “claim” alleged or which is, in

    fact,      due      or       assertable    against       the    Debtor    as    defined   in

    Bankruptcy         Code       §101(4)     and    includes      those   claims    which    are

    allowed and all those claims which are not yet due, or which are

    unmatured, contingent and otherwise unliquidated.

            1.08.            Class    or    Classification:          means    the    particular

    Class designated in this Plan pursuant to Bankruptcy Codes §§1122

    and 1129 into which Creditor’s Allowed Claims may be included, as

    provided in this Plan, including classification for voting, for

    distributions and for impairment.

            1.09.            Code:     means The United States Bankruptcy Code,

    being Title 11 of the United States Code, as enacted in 1978 and

    thereafter amended.              References to “Section” or “Sections,” unless

    otherwise specified, shall be to the Code.

            1.10.            ALAMO    GRADING,       LLC    Case:     means    the   captioned

    Chapter 11 Bankruptcy case styled, as commenced on October 22,

    2018 as a Chapter 11 proceeding, the date of the filing of the

    Voluntary Petition.

            1.11.            Confirmation:          means entry by the Court of an Order

    Confirming the Plan at or after a hearing pursuant to §1129.

            1.12.            Confirmation Date:            means the date of Confirmation.




DGG\JSW\ALAMO-GRA\REORGAN-PLAN                        7
 18-52471-rbk Doc#25 Filed 02/20/19 Entered 02/20/19 16:13:46 Main Document Pg 8 of
                                         32


            1.13.            Court:    means United States Bankruptcy Court for

    the Western District of Texas, San Antonio Division.

            1.14.            Creditor(s):    means all persons or entities          having

    Claims       for     debts,   liabilities         and   demands   of   any   character

    whatsoever, as defined in Bankruptcy Code §101(4), including, but

    not limited to, future contingent Claims for unmatured potential

    liability of Claims of the United States Government and any agency

    or department thereof, and any other governmental authority, and

    whether or not the Creditor has an Allowed Claim.

            1.15.            Debtor:     means ALAMO GRADING, LLC, the Debtor, in

    its proceedings under Chapter 11 of the Code.

            1.16.            Distribution Date:         means the date or dates upon

    which interim distributions provided under this Plan are to be

    made.

            1.17.            Effective    Date:        means    the   date   upon   which

    confirmation becomes a Final Order.

            1.18.            Estate:     means the bankruptcy estate of, created

    upon filing this case.

            1.19.            Executory Contract(s):         means any contract found to

    be of the nature referred to in §365 of the Bankruptcy Code as an

    Executory Contract, which requires assumption and/or rejection by

    the Debtor.

            1.20.            Exhibits:     means those items (i) attached to the

    Plan and incorporated herein by reference; and (ii) attached to


DGG\JSW\ALAMO-GRA\REORGAN-PLAN                    8
 18-52471-rbk Doc#25 Filed 02/20/19 Entered 02/20/19 16:13:46 Main Document Pg 9 of
                                         32


    the Approved Disclosure Statement and incorporated herein and

    therein by reference; and (iii) attached to the Order Confirming

    the Plan and incorporated herein and therein by reference.

            1.21.            Final Order or Final Judgment:           means any Order of

    the Court which is conclusive of all matters adjudicated therein,

    which is in full force and effect because the Final Order has not

    been:      (i) appealed, is not an allowed appeal or is denied review

    by certiorari or otherwise; or (ii) has not been reversed or

    modified; or (iii) which is not the subject of any pending appeal,

    review, rehearing, and is in all respects final and nonappealable.

            1.22.            Initial Distribution Date:             means the date upon

    which the first distribution under the Plan shall be made.                          The

    Initial Distribution Date shall be that date which the Debtor

    choose in its sole discretion; however, it shall be no later than

    thirty (30) days after Confirmation.

            1.23.            Judgment Creditor(s) or Judgment Claim(s):             means

    a Creditor whose Claim arose as a result of the entry of a

    judgment prior to the Petition Date by a state or federal court of

    competent jurisdiction in a proceeding involving the Debtor.

            1.24.            Order Confirming the Plan:            means the Final Order

    of the Court pursuant to Bankruptcy Code §1129, finding that the

    Debtor’s        Plan         meets   the   requirements   of    Chapter   11   of   the

    Bankruptcy Code and is entitled to Confirmation, and which may

    contain such other provisions, orders, findings, modifications and

    judgments which by the terms of this Plan or the Bankruptcy Code


DGG\JSW\ALAMO-GRA\REORGAN-PLAN                     9
18-52471-rbk Doc#25 Filed 02/20/19 Entered 02/20/19 16:13:46 Main Document Pg 10 of
                                         32


    are appropriate               and    necessary        to    carry    forward    this     Plan   to

    substantial           consummation,            including      the    Exhibits      (as    may   be

    amended or modified).

            1.25.            Penalty         and    Interest:           means    any   statutorily

    prescribed         penalty          or   interest         which   has   accrued    because      of

    Debtor’s failure to pay a tax imposed or to file a tax return with

    a governmental entity.

            1.26.            Petition:         means the Voluntary Petition filed by

    Debtor under §301 of Title 11 commencing this case.

            1.27.            Petition Date:              means October 22, 2019, the date

    the case was filed under Chapter 11 of the Bankruptcy Code.

            1.28.            Plan:       means this Plan of Reorganization, including

    any modifications, amendments or corrections made in accordance

    herewith under the provisions of the Code.

            1.29.            Priority Claim:             means any Claim, other than a Tax

    Claim      or    an    Administrative            Claim      entitled    to     priority     under

    §507(a).

            1.30.            Pro Rata or Pro Rata Share:                 means the amount which

    is the result of multiplying the net proceeds or total                                   proposed

    dividend owing to a named Class of Creditors pursuant to the terms

    of this Plan, by that fraction in which the numerator is the

    allowed amount of the particular Creditor’s Claim of the named

    Class      and     the       denominator        is    the    allowed    amount     of    all    the

    Creditor’s Allowed Claims of the named Class.



DGG\JSW\ALAMO-GRA\REORGAN-PLAN                           10
18-52471-rbk Doc#25 Filed 02/20/19 Entered 02/20/19 16:13:46 Main Document Pg 11 of
                                         32


            1.31.            Professional Fees:           means the Allowed Claims for,

    or those charged by, attorneys, accountants, appraisers or other

    professionals and reimbursement of expenses reasonably incurred in

    rendering such professional services which are:

            (a)     allowed pursuant to Bankruptcy Code and entitled to
                    priority status in priority to or as Administrative
                    Expenses Claims pursuant to Bankruptcy Code §§ 327, 330,
                    331, 503(b)(3)(D), 507(a)(1), 1102, 1103; and/or

            (b)     allowed under the Plan after the Effective Date for
                    services rendered after the Effective Date when approved
                    by the Court, if necessary, and only to the
                    extent reasonable under existing case law either at law
                    or in equity.

            1.32.            Revested       Debtor:       means     ALAMO   GRADING,   LLC   as

    revested        with         property   of   its     respective    estate   pursuant      to

    §1141(b).

            1.33.            Rejection Claim:          means any Claim arising by reason

    of rejection by the Debtor of a contract or lease pursuant to §365

    or §1123(b)(2).

            1.34.            Secured Claim:         means any Allowed Claim secured          by

    property of the Debtor, to the extent of the value of such

    collateral.

            1.35.            Secured Creditor(s):             means a Creditor holding an

    Allowed Secured Claim, and may include Allowed Claims evidenced by

    valid Judgment Liens, Statutory Liens, other involuntary liens or

    mortgages,         and        all   voluntary     liens    or   mortgages   against      the

    property of the estate or assigned assets.



DGG\JSW\ALAMO-GRA\REORGAN-PLAN                      11
18-52471-rbk Doc#25 Filed 02/20/19 Entered 02/20/19 16:13:46 Main Document Pg 12 of
                                         32


            1.36.            Settled Claim(s), Settlement(s) or Settle:                means

    the Allowed Claims resulting from either the terms of agreements

    regarding disputed Claims reached by and between:

            (a)       the respective Creditors having disputed, unliquidated,
                      contingent or Non-Allowed Claims; and

            (b)       the Debtor which fully liquidates and renders undisputed
                      any Claim which is thereafter deemed an Allowed Claim.

            1.37.            Tax Claim:     means any Claim of governmental units

    for     taxes      as    described    in    §507(a)(7),        excluding    penalty     and

    interest on such tax.

            1.38.            Unsecured Claim:            means any Claim that is not a

    Secured Claim, Administrative Claim, Priority Claim or Tax Claim.

            1.39.            Unsecured    Creditor(s):             means      all   Creditors

    holding Claims against the Debtor other than an Allowed Secured

    Claim.

                                            ARTICLE II

                            Certain General Terms and Conditions

            2.01.            Satisfaction      of   all     Claims:      Various    types    of

    Claims are defined in this Plan.                       This Plan is intended to and

    shall satisfy, in the manner specified herein, all claims against

    Debtor       of    whatever    character,            whether   or   not   contingent     or

    liquidated, and whether or not Allowed Claims.                             ONLY ALLOWED

    CLAIMS AND INTERESTS WILL RECEIVE THE TREATMENT AND DISTRIBUTIONS

    SPECIFIED BY THE PLAN.           UPON THE EFFECTIVE DATE, THE DEBTOR                SHALL

    BE RELEASED AND DISCHARGED FROM ALL DEBTS AND LIABILITIES AND


DGG\JSW\ALAMO-GRA\REORGAN-PLAN                      12
18-52471-rbk Doc#25 Filed 02/20/19 Entered 02/20/19 16:13:46 Main Document Pg 13 of
                                         32


    DEBTOR SHALL OWN ALL OF THEIR RESPECTIVE PROPERTY SUBJECT ONLY TO

    THE CLAIMS AND INTERESTS OF CREDITORS, IF ANY, AND LIENS AND

    ENCUMBRANCES, IF ANY, AS SPECIFICALLY SET FORTH IN THE PLAN.

            2.02.            Securities Laws:           Any satisfaction provided to a

    Creditor pursuant to this Plan which is or may be deemed to be a

    security is exempt from registration under certain state and

    federal securities laws pursuant to §1145.                         Such exemption does

    not extend to most subsequent transfers of such interests by

    “underwriters” as that term is defined in §1145.

            2.03.            Disbursing Agent:           LUIS A. GALVAN, the Authorized

    Representative of Debtor-in-Possession, shall serve as disbursing

    agent for all distributions under the Plan LUIS A. GALVAN may

    appoint such transfer or other agents as it deems necessary and

    reasonable to assist in making distributions required by the Plan.

            2.04.            Time for Filing Claims:

            2.04.01          All Claims assertable and arising prior to the

    Petition        Date         shall   have   been    filed   with   the   United   States

    Bankruptcy Clerk in San Antonio, Texas by the Bar Date.                             The

    schedules are on file at the office of the Bankruptcy Clerk and

    are open for inspection during regular business hours at the

    office of the Bankruptcy Clerk, 615 E. Houston St., San Antonio,

    Texas 78205. Claims filed pursuant to assumption or rejection of

    Executory Contracts should also refer to Section VII of the Plan

    for special requirements regarding their Claims.                      Debtor’s failure


DGG\JSW\ALAMO-GRA\REORGAN-PLAN                     13
18-52471-rbk Doc#25 Filed 02/20/19 Entered 02/20/19 16:13:46 Main Document Pg 14 of
                                         32


    to    designate         a     Claim     in    their    schedules    as   being    disputed,

    contingent or unliquidated, does not constitute an admission that

    such claim is not subject to objection.                       The Debtor reserves the

    right to dispute, or assert offsets or defenses, to any Claims

    reflected in their schedules as to amount, liability or status.

    This statement is not intended by the Debtor to mean that all

    Claims       shown       in    the      schedules      are   disputed,     contingent     or

    unliquidated, thereby requiring all Creditors to file Claims.                              It

    is merely included to prevent any Creditor from seeking to use the

    schedules as an admission by Debtor as to the amount of liability

    in a Claim objection or other proceeding.                          If a Creditor’s Claim

    is    scheduled         without         a    disputed,   contingent      or    unliquidated

    notation, that Creditor need not file a Claim unless that Creditor

    disagrees         with       the   amount      scheduled.      If    the      Debtor   amends

    downward any Claim shown on the schedules, those Claimants will be

    notified and will be given additional time as provided by the

    Bankruptcy Rules within which to file their Proofs of Claim, if

    they so desire.

            2.04.02          All Administrative Claims assertable and arising

    during the Case shall be filed with the United States Bankruptcy

    Clerk in San Antonio, Texas no later than ten (10) days prior to

    the     first       hearing        on       confirmation;    provided,        however,   all

    Administrative Claims of the Case filed by professionals for

    compensation incurred prior to Confirmation under §330 shall be


DGG\JSW\ALAMO-GRA\REORGAN-PLAN                        14
18-52471-rbk Doc#25 Filed 02/20/19 Entered 02/20/19 16:13:46 Main Document Pg 15 of
                                         32


    filed within ninety (90) days after the Confirmation Date.                          If

    these Claims are not filed on or before the respective deadlines,

    such Claims shall not be allowed, unless the Court has ordered

    otherwise or orders otherwise.

            In    addition,      all   requests    for   payment   of     Administrative

    Claims incurred after the confirmation of the Plan shall be filed

    with the United States Bankruptcy Clerk in San Antonio, Texas

    prior to or simultaneously with the Debtor’s application for Final

    Decree.

            2.05.            Modifications   to   the    Plan:     This    Plan   may   be

    modified or corrected upon motion of the Debtor pursuant to §1127

    and Bankruptcy Rule 3019 prior to Confirmation.                  Modifications or

    corrections may be made without additional disclosure pursuant to

    §1125 provided that the Court finds that the modifications or

    corrections do not adversely affect any Claim or Interest or

    classes of Claims or Interests.               After the Confirmation Date, the

    Debtor, upon order of the Court and in accordance with §1127(b),

    may remedy any defect or omission or reconcile any inconsistencies

    in the Plan in such a manner as may be necessary to carry out the

    purposes and intent of the Plan.

            2.06.            Valuation of Secured Claims:          All Secured Claims

    shall be allowed in an amount as agreed to by the Debtor and the

    Creditor holding the Secured Claim, as provided by this Plan,

    unless the claim is disputed, or as ordered by the Court pursuant


DGG\JSW\ALAMO-GRA\REORGAN-PLAN                15
18-52471-rbk Doc#25 Filed 02/20/19 Entered 02/20/19 16:13:46 Main Document Pg 16 of
                                         32


    to §506.        The Court shall not be required to determine the amount

    of a Secured Claim unless a motion to require such determination

    is filed at least ten (10) days prior to the first hearing on

    confirmation by the Debtor or other party in interest.                        In the

    event that such a Motion is not filed, the value of the property

    as set forth in this Plan shall be deemed as the court's finding

    as to valuation and the judgment and tax lien holders shall be

    deemed Unsecured Creditors.

                                         ARTICLE III

                            Division of Creditors in the Classes

            3.01.            Class 1:   Claim   of   The   Law   Office   of    WILLIS &

    WILKINS, L.L.P. by James S. Wilkins, arising under §507(a)(1) of

    the Bankruptcy Code up to $20,000.00; and fees due the United

    States Trustee.

         3.02 Class 2: Secured claim of the following:
    Bexar County
    c/o David G. Aelovet
    Linebarger, Goggan, Blair & Sampson
    711 Navarro Street, Suite 711
    San Antonio, Texas 78205
                                                   Total: $12,836.29

            3.03 Class 3:         Secured claim of the following:

    Southtrust Bank                                                            $47,511.62
    144 Moursund Blvd.
    San Antonio TX 78221-0000
                                                                    TOTAL $47,511.62




DGG\JSW\ALAMO-GRA\REORGAN-PLAN                  16
18-52471-rbk Doc#25 Filed 02/20/19 Entered 02/20/19 16:13:46 Main Document Pg 17 of
                                         32


            3.04. Class 4: Unsecured claim of the following:

    BMO Transportation Finance                             (DISPUTED)      $48,166.93
    3925 Fountains Dr. NE
    Cedar Rapids IA 52411-0000
    Caterpillar Financial Service                                          $12,638.20
    P.O. Box 730681
    Dallas TX 75373-0000
    Frost Bank                                                             $24,677.00
    P.O. Box 14746
    San Antonio TX 78265-0000
    J&S Material, LLC                                                      $20,000.00
    c/o J. Phillip Collier, Attorney
    8023 Vantage Drive, Ste. 680
    San Antonio TX 78230-0000

    MTG Fossil Creek, LLX                                                 $131,000.00
    c/o Paul T. Curl
    Curl Stahl Geis, PC
    700 N. St. Mary's Street, Suite 1800
    San Antonio TX 78205-0000
    T-Mobile                                               (DISPUTED)          $7,250.08
    c/o Diversified Consultants, Inc.
    PO Box 551268
    Jacksonville FL 32255-0000
    Toshiba Business Solutions                                                 $1,220.00
    c/o Toshiba American Business
    9740 Irvine
    Irvine CA 92618-0000
                                                                  TOTAL $244,952.21

            3.05 Class 5:         The Debtor, ALAMO GRADING, LLC

            B.      Provision for Treatment of Classes of Creditors

            The actual and necessary costs and expenses of administration

    of, and claims against, Debtor entitled to priority in accordance

    with     §503(b)        and   §507(a)(1)   of   the   Bankruptcy    Code    are   not

    impaired.         The holder of any Allowed Administrative Claim, except

    as otherwise provided in the Plan, shall be paid in full, without

    interest, in cash, on the effective date of the Plan, from estate

    funds or upon such other terms as may be agreed upon between the

DGG\JSW\ALAMO-GRA\REORGAN-PLAN                 17
18-52471-rbk Doc#25 Filed 02/20/19 Entered 02/20/19 16:13:46 Main Document Pg 18 of
                                         32


    holder of any such claim and the Debtor.                              Such payment will

    include payment of all expenses incurred by the Debtor in the

    operation of the estates since the date of filing of this cases,

    together        with         authorized    and     allowed     fees    and    expenses    of

    professionals            employed     by     the      Debtor    including       attorneys,

    accountants and appraisers.                  Debtor estimates that there will be

    no administrative claims except as otherwise provided for in Class

    1.

                                              ARTICLE IV

            4.01.            Provision for Dealing with Administrative Expense

                             Claims

            The actual and necessary costs and expenses of administration

    of, and Claims against, Debtor entitled to priority in accordance

    with     §503(b)        and     §507(a)(1)       of   the   Bankruptcy       Code   are   not

    impaired the holder of any Allowed Administrative Claim, except as

    otherwise provided in the Plan, shall be paid in full, without

    interest in cash, on the Effective Date of the Plan, from estate

    funds or upon such other terms as may be agreed upon between the

    holder of any such Claim and the Debtor.                              Such payment will

    include payment of all expenses incurred by the Debtor in the

    operation of the estates since the date of filing of this case,

    together        with         authorized    and     allowed     fees    and    expenses    of

    professionals            employed     by     the      Debtor    including       attorneys,

    accountants and appraisers.                  Debtor estimates that there will be



DGG\JSW\ALAMO-GRA\REORGAN-PLAN                       18
18-52471-rbk Doc#25 Filed 02/20/19 Entered 02/20/19 16:13:46 Main Document Pg 19 of
                                         32


    no Administrative Claims except as otherwise provided for in Class

    1.

                                               ARTICLE V

            5.01.            Provision for Treatment of Classes of Creditors

            The actual and necessary costs and expenses of administration

    of, and claims against, Debtor entitled to priority in accordance

    with     §503(b)        and     §507(a)(1)       of   the   Bankruptcy       Code   are   not

    impaired.         The holder of any Allowed Administrative Claim, except

    as otherwise provided in the Plan, shall be paid in full, without

    interest, in cash, on the effective date of the Plan, from estate

    funds or upon such other terms as may be agreed upon between the

    holder of any such claim and the Debtor.                              Such payment will

    include payment of all expenses incurred by the Debtor in the

    operation of the estates since the date of filing of this cases,

    together        with         authorized    and     allowed     fees    and    expenses    of

    professionals            employed     by     the      Debtor    including       attorneys,

    accountants and appraisers.                  Debtor estimates that there will be

    no administrative claims except as otherwise provided for in Class

    1.

            Class 1:         The Class 1 claim of the WILLIS & WILKINS, L.L.P.

    by James S. Wilkins shall be paid from the retainer held by the

    claim holder upon the Court’s approval of the claim holder’s fee,

    current cash reserves, and from future income of the Debtor; The

    Class 1 claim of the United States Trustee shall be paid as they



DGG\JSW\ALAMO-GRA\REORGAN-PLAN                       19
18-52471-rbk Doc#25 Filed 02/20/19 Entered 02/20/19 16:13:46 Main Document Pg 20 of
                                         32


    become due.            The reorganized Debtor or other responsible party

    shall be responsible for timely payment of fees incurred pursuant

    to 28 U.S.C. § 1930(a) (6).                 After confirmation, the reorganized

    Debtor or other responsible party shall file with the Court and

    serve on the United States Trustee a Quarterly Financial Report

    for each month (or portion thereof) the case remains open in a

    format prescribed by United States Trustee and provided to the

    Debtor by the United States Trustee.                    The Class 1 Creditor is

    deemed unimpaired by the Plan.

            Class 2:         The Class 2 Creditors, to the extent that their

    claims are allowed, shall be paid as follows:                   Paid over a period

    of twenty-four (24) months, the entire 100% of the debt, with 12%

    interest per year.

            Class 3:         The Class 3 Creditor shall be paid pursuant to

    their contract.

            Class 4:         The Class 4 Creditors, to the extent that their

    claims are allowed, shall be paid 100% of their claim in monthly

    installments of $5,000.00 per month paid out on a pro rata basis

    over a period of four (4) years, with 3% interest per year..

                                            ARTICLE VI

                                 Means for Execution of the Plan

            6.01.            Distributions Under the Plan: The Debtor, in its

    sole     discretion,          will   make   those   transfers   and   distributions

    required by this Plan from the revested Debtor’s operations and


DGG\JSW\ALAMO-GRA\REORGAN-PLAN                   20
18-52471-rbk Doc#25 Filed 02/20/19 Entered 02/20/19 16:13:46 Main Document Pg 21 of
                                         32


    upon the latter to occur of (i) the Confirmation Date, or (ii) as

    soon as practicable after a Final Order is entered allowing the

    holder’s Claim or Interest, or (iii) as otherwise provided by

    order of the Court.            No distribution or transfer shall be made,

    however, which would result in any Creditor receiving more than is

    specifically provided for in this Plan.

            6.01.01          Manner of Cash Payments:   Cash Payments to be made

    pursuant to the Plan shall be made by check drawn on a domestic

    bank from a domestic bank.

            6.02.            Cramdown:   The Court may confirm the Plan even

    though fewer than all Classes of Creditors or Class of Interest

    holders have accepted the Plan.               In the event that any impaired

    Class of Creditors or Class of Interest holders fails to accept

    the Plan by adequate vote as described in §§ 1126 and 1129(a), the

    Debtor may request the Court to confirm the Plan in accordance

    with §1129(b) of the Code.             Furthermore, to the extent the Plan

    does not embody certain provisions setting forth the circumstances

    apprehended by §1129(b), the Debtor may amend or modify the Plan

    to include such provisions should it become necessary to confirm

    the Plan under cramdown.

            6.03.            Unclaimed Distributions:     In the event that the

    Debtor, is unable to locate a holder of a Claim or Interest in

    order to make such distribution as herein provided, the revested

    Debtor shall hold such distribution for the benefit of such Claim


DGG\JSW\ALAMO-GRA\REORGAN-PLAN               21
18-52471-rbk Doc#25 Filed 02/20/19 Entered 02/20/19 16:13:46 Main Document Pg 22 of
                                         32


    or interest holder until all payments and transfers are made

    pursuant to this Plan, then such distributions or property shall

    be paid pro rata to Class 4 Creditors.

            6.04.            Documentation:   The appropriate documentation for

    each transaction contemplated herein shall be in accordance with

    Article IV herein.

            6.05.            Funding of Plan:      The distributions and payments

    provided for in the Plan shall be funded by the revested Debtor’s

    future business operations and sale of assets, if necessary.

            6.06.            Controversy Concerning Impairment:   In the event of

    a controversy as to whether any Creditor(s) or interest holders or

    Classes of Creditors are impaired under the Plan, the Bankruptcy

    Court shall, after notice and hearing, determine such controversy.

    To the extent that the Court finds that a Class of Creditors or a

    Creditor is impaired where designated as unimpaired, that Creditor

    or Class of Creditors may file a vote, notwithstanding other

    provisions, at the time of Confirmation.                 If determined to be

    unimpaired, the Creditor or Class of Creditors shall be deemed to

    accept the Plan as provided in §1126(f).

                                         ARTICLE VII

                         Executory Contracts and unexpired Leases

            7.01.            The Debtors has no leases or executory contracts,

    except as previously disclosed in the plan.




DGG\JSW\ALAMO-GRA\REORGAN-PLAN                22
18-52471-rbk Doc#25 Filed 02/20/19 Entered 02/20/19 16:13:46 Main Document Pg 23 of
                                         32


            7.02.             Rejection Claims must be filed with the United

    States Bankruptcy Clerk in San Antonio, Texas within one hundred

    eighty (180) days after Confirmation.                          Any objections to such

    Rejection Claims shall be filed as provided in Article VIII.

            7.03.             Each executory contract or unexpired lease assumed

    hereby by the Debtor shall be assumed as of the Confirmation Date.

                                            ARTICLE VIII

                Effect of Confirmation, Release and Binding Effect

            8.01.             Confirmation    of     the     Plan    shall   operate    as   a

    discharge of the Debtor from all Claims and Interests to the

    extent provided under §1141(d)(2).

            8.01.01           The treatment of Claims and Interests in the Plan

    shall be deemed in exchange for and shall constitute the complete

    satisfaction and release of all Claims and Interests of any nature

    whatsoever against the Debtor or any of its assets or properties,

    except where otherwise specifically provided herein.

            8.01.02           Except as specifically provided herein, the Plan

    shall discharge and satisfy all obligations of or claims against

    the     Debtor       or      revested   Debtor      to   the    extent   provided   under

    §1141(d)(2), and no Creditor, interest holder or lessor shall have

    any claim against Debtor upon confirmation with respect to any

    KNOWN liability or obligation of the Debtor or                              the Estate,

    including, but not limited to:




DGG\JSW\ALAMO-GRA\REORGAN-PLAN                     23
18-52471-rbk Doc#25 Filed 02/20/19 Entered 02/20/19 16:13:46 Main Document Pg 24 of
                                         32


            a)      curing or providing for compliance with regard to any

    violations by the Debtor of or conflicts with any regulations or

    licensing requirement, or of any judgment, decree, order, statute,

    rule or regulation of any court or any public, governmental or

    regulatory agency or body having jurisdiction over the Debtor;

            b)      any unfair labor practices or discrimination claims,

    complaints or charges filed or threatened against the Debtor;

            c)      any and all taxes, whether income, excise, corporate,

    franchise,           property,      sales,    use,    payroll,       withholding   or

    otherwise, incurred by or assessed against Debtor prior to the

    Confirmation Date; and

            d)      any and all liability, claims or responsibility in any

    legal        action,         administrative    proceedings      or    investigations

    instituted by or against the Debtor, or the assets thereof, under

    any law or regulation pertaining to the health or environment

    including, without limitation, the CERCLA Act of 1980 (42 U.S.C.

    §9601 et seq.), as amended from time to time, the regulations

    promulgated thereunder, and statutes or regulations,                         whether

    federal, state or local relating to the health or environment.

            8.02.            Except    as   otherwise    provided    herein,   upon    the

    Confirmation Date, all such Claims and Interests against the

    Debtor shall be satisfied and released in full; and all such

    holders shall be precluded from asserting against the Debtor, its

    successors or assigns and its assets or properties, any other or


DGG\JSW\ALAMO-GRA\REORGAN-PLAN                    24
18-52471-rbk Doc#25 Filed 02/20/19 Entered 02/20/19 16:13:46 Main Document Pg 25 of
                                         32


    further       Claim          based   upon   any    act,   debt,   claim   or   omission,

    transaction or other activity of any kind or nature that occurred

    prior to the Confirmation Date.

            8.03.            Upon a Final Order of Confirmation, the provisions

    of    the     Plan      will     bind   the    Debtor,    revested   Debtor     and   all

    Creditors and interest holders, whether or not they accept the

    Plan.

            8.04.            This Plan is binding in accordance with §1141. The

    automatic stay provided by §362 will terminate on the Effective

    Date.

                                                ARTICLE IX

             Procedures for Resolving Disputed Claims and Interests

                                    and Disputed Claims Reserve

            9.01.            Debtor or any other party in interest, may object

    to any claim.            All objections to Claims must be filed within one

    hundred and eighty days (180) days after the Effective Date.

            9.02.            The objecting party shall litigate to judgment,

    settle or withdraw objections to disputed Claims and disputed

    Interests.         All legal fees and expenses of the Debtor incurred                  in

    the prosecution of objections to Claims or Interests shall be paid

    as a Class 4 claim.

            9.03.            In determining the amount of the distribution due

    the holders of Allowed Claims prior to the resolution of all claim

    disputes, the appropriate Pro Rata calculations pursuant to the


DGG\JSW\ALAMO-GRA\REORGAN-PLAN                        25
18-52471-rbk Doc#25 Filed 02/20/19 Entered 02/20/19 16:13:46 Main Document Pg 26 of
                                         32


    Plan shall be made as if all disputed Claims were Allowed Claims

    in    the     full     amount      claimed     by    the   holders    thereof;   provided

    however, that the Court may estimate a lesser amount for a Claim

    holder used in such a Pro Rata calculation or the Trustee and the

    disputed claim holder may agree upon distribution in an amount

    less than that claimed.

            9.04.            LUIS A. GALVAN, hall hold in an interest-bearing

    account, and separately account for, distributions in respect to

    disputed Claims.

            9.05.            At such time as a disputed Claim becomes an Allowed

    Claim, the distributions reserved for such Allowed Claim shall be

    released from the Disputed Claims reserve and delivered to the

    holder of such Allowed Claim.                  In the event that, or to the extent

    that, a disputed Claim is disallowed, the distributions reserved

    for such claim shall be released from the Disputed Claims reserve

    for     Pro     Rata         distribution    to     Allowed      Claims   upon   the   next

    Distribution Date.

            9.06.            Except     as   the      Court    may    order   otherwise,     no

    payments or distribution shall be made with respect to all or any

    portion of a disputed Claim unless and until all objections to

    that Claim have been determined by Final Order.                             Payments and

    distributions to each holder of a disputed claim to the extent

    that it ultimately becomes an Allowed Claim shall be made in

    accordance with the provisions of the Plan with respect to the


DGG\JSW\ALAMO-GRA\REORGAN-PLAN                      26
18-52471-rbk Doc#25 Filed 02/20/19 Entered 02/20/19 16:13:46 Main Document Pg 27 of
                                         32


    Class of Claims in which the respective holder is a member.

                                               ARTICLE X

                                    Retention of Jurisdiction

            The Court shall retain jurisdiction of this case pursuant to

    the provisions of Chapter 11 of the Bankruptcy Code, until final

    allowance         or    disallowance       of    all    claims,    or   to    resolve   all

    controversies affected by this Plan in respect to the following

    matters:

            10.01.           To    determine     all      controversies     relating    to or

    concerning the classification, allowance or satisfaction of Claims

    or Administrative Expenses;

            10.02.           To determine any and all pending applications for

    the rejection or assumption and/or assignment, as the case may be,

    of executory contracts and unexpired leases to which the Debtor or

    Revested Debtor are a party or with respect to which the Debtor

    may be liable, and to determine and, if necessary, to liquidate,

    any and all Claims arising therefrom;

            10.03.           To determine any and all applications, adversary

    proceedings, and contested or litigated matters properly before

    the Court, including, without limitation, any proceeding commenced

    for the purpose of avoiding, recovering or preserving for the

    benefit       of     the      estate   any      transfer   of     property,    obligation

    incurred by the Debtor, lien or setoff;




DGG\JSW\ALAMO-GRA\REORGAN-PLAN                       27
18-52471-rbk Doc#25 Filed 02/20/19 Entered 02/20/19 16:13:46 Main Document Pg 28 of
                                         32


            10.04.           To determine any dispute arising under this Plan

    and to make such orders as are necessary or appropriate to carry

    out the provisions of the Plan including to approve or determine

    controversies concerning closing documentation;

            10.05.           To grant extensions of any deadlines set herein;

            10.06.           To hear and determine all requests for compensation

    and/or       reimbursement       of   expenses   which   may   be   made   after

    Confirmation;

            10.07.           To enforce all release provisions under this Plan;

            10.08.           To modify the Plan pursuant to Paragraph 2.05 and

    the Code; and

            10.09.           In addition, and at any time, the Court may make

    such orders or give such direction as may be appropriate under

    §1142.

                                          ARTICLE XI

                                           Notices

            All notices or demands required or permitted herein shall be

    deemed to have been duly given and served when made in writing and

    deposited in the United States mail, first class, in an envelope

    addressed to the last known address of the notified party, with

    postage prepaid.




DGG\JSW\ALAMO-GRA\REORGAN-PLAN                28
18-52471-rbk Doc#25 Filed 02/20/19 Entered 02/20/19 16:13:46 Main Document Pg 29 of
                                         32


                                        ARTICLE XII

                                    Discharge of Debtor

            Pursuant to 11 U.S.C. §1141(d)(2) and the rights granted

    herein, the entry of a final order by the Court confirming this

    Plan shall operate as a full and complete discharge of the Debtor

    on all classes of claims.

            The consideration received by the Debtor’s creditors, as

    provided in the Plan, will be in full final satisfaction, release,

    discharge and cancellation of any and all claims of such creditors

    against the debtor, pre-confirmation and the release of all liens

    upon      its      successful    completion   of   all   payments   and   plan

    provisions.           The claims of the taxing authorities shall be paid,

    not discharged.

                                        ARTICLE XIII

                                        Final Decree

            The Debtor shall file an application for Final Decree no

    later than six (6) months following confirmation of the Plan.

                                        ARTICLE XIV

                            Payment to the United States Trustee

            In accordance with §1129(a)(12) of the Bankruptcy Code and 28

    U.S.C. §1930, the Debtor shall on the Confirmation Date pay all

    fees then due to the United States Trustee.




DGG\JSW\ALAMO-GRA\REORGAN-PLAN               29
18-52471-rbk Doc#25 Filed 02/20/19 Entered 02/20/19 16:13:46 Main Document Pg 30 of
                                         32


                                                ARTICLE XV

     Post-Petition Reports and Payments to the United States Trustee

            On the Confirmation Date, the Debtor shall be relieved of any

    further obligation to file quarterly operating reports with the

    Bankruptcy Court.              However, the Debtor and the Reorganized Debtor

    shall make all post-confirmation payments to the United States

    Trustee as may be required pursuant to 28 U.S.C. §1930(a)(6), and

    shall provide to the United States Trustee such financial reports

    as the United States Trustee may reasonably request, until the

    Chapter       11    case       has   been    closed   by   the   Bankruptcy     Court   or

    converted to another chapter under the Bankruptcy Code.

                                                ARTICLE XVI

                                 Vesting of Property of the Estate

            Post-confirmation,             all     property    of    the   Estate   will    be

    conditionally vested in the Debtor, as a “reorganized Debtor.”                          In

    the event of a post-confirmation conversion of the Chapter 11 Case

    to a case under Chapter 7 of Title 11 of the Bankruptcy Code, all

    remaining conditionally vested property of the Estate shall come

    into and become a part of the Chapter 7 Estate.




DGG\JSW\ALAMO-GRA\REORGAN-PLAN                      30
18-52471-rbk Doc#25 Filed 02/20/19 Entered 02/20/19 16:13:46 Main Document Pg 31 of
                                         32


            RESPECTFULLY SUBMITTED this 20th day of FEBRUARY, 2019.




                                      /s/Luis A. Galvan
                                      LUIS A. GALVAN, Owner            of    the
                                      DEBTOR-IN-POSSESSION




    APPROVED AS TO FORM:
    WILLIS & WILKINS, L.L.P.
    711 Navarro Street, Suite 711
    San Antonio, TX 78205-1711
    (210) 271-9212 (Telephone)
    (210) 271-9389 (Facsimile)
    TBC NO. 21486500



    /s/James S. Wilkins
    BY: JAMES S. WILKINS
         Attorney for Debtor




DGG\JSW\ALAMO-GRA\REORGAN-PLAN          31
18-52471-rbk Doc#25 Filed 02/20/19 Entered 02/20/19 16:13:46 Main Document Pg 32 of
                                         32


                                 CERTIFICATE OF SERVICE

                I hereby certify that a true and correct copy of the

    foregoing Plan of Reorganization has been sent to the following by

    first class U.S. mail, on this _____ day of FEBRUARY, 2019:



            United States Trustee
            615 E. Houston Street, Suite 533
            San Antonio, TX 78205



                                                /s/James S. Wilkins
                                                 JAMES S. WILKINS
                                                 Attorney for Debtor




DGG\JSW\ALAMO-GRA\REORGAN-PLAN             32
